Citation Nr: 0113279	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from October 1961 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease.  The veteran subsequently 
perfected an appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination or opinion where appropriate.  
Here, the veteran seeks entitlement to service connection for 
chronic obstructive pulmonary disease, alleging that his 
current breathing difficulties began during his period of 
service.  A review of the veteran's service medical records 
indicates that the veteran did not seek treatment for or 
receive a diagnosis regarding any breathing difficulties 
while in service.  The veteran's separation examination, 
dated September 9, 1965, indicates that the veteran gave a 
history of occasional shortness of breath and chest pain and 
also indicated that he was a heavy smoker; however, there 
were no objective findings.  The veteran has also submitted 
statements from relatives and a former roommate indicating 
that the veteran experienced difficulty breathing while in 
service. 

Other medical evidence in the record before the Board 
consists of private treatment records dated from January 1997 
to July 1998 which reflect that the veteran has currently 
been diagnosed with chronic obstructive pulmonary disease.  
In addition, he has been determined to have alpha-1-
antitrypsin deficiency, which, according to a discharge 
summary pertaining to a January 1997 hospitalization in 
Columbia Fort Walton Beach Medical Center, was "the most 
likely cause of his severe obstructive airways disease."  
According to this report, he also had a past medical history 
of chronic obstructive pulmonary disease.  According to a 
consultation in July 1998, for a lung transplantation 
evaluation, he had initially developed breathing problems in 
the late 1970's, and the diagnosis of alpha-1-antitrypsin 
deficiency had been made in the early 1980's.  He had 
steadily declined since then.  This evidence suggests the 
existence of relevant medical evidence during the 30-year gap 
between his discharge from service and the initial 
contemporaneous record of treatment, which the RO must 
attempt to obtain.  

The Board also notes that there is no evidence of a current 
VA medical examination and opinion regarding the veteran's 
chronic obstructive pulmonary disease in the record.  Given 
these factors, the Board finds it appropriate to remand the 
veteran's case to the RO so that evidence of the veteran's 
claim may be more fully developed prior to the Board's 
further consideration of this claim.    

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to submit 
the names and addresses of all treatment 
providers, including physicians, hospitals 
and medical centers, who provided him with 
treatment for or evaluation of lung or 
respiratory complaints, including chronic 
obstructive pulmonary disease, from 
October 1965 to January 1997.  After 
securing appropriate authorizations, the 
RO should make all reasonable attempts to 
obtain all records identified by the 
veteran.  The results of the requests, 
whether successful or unsuccessful, must 
be documented in the claims file.   

2.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine whether he has chronic 
obstructive pulmonary disease which was 
of service onset.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
The veteran's claims folder, to include a 
copy of this remand, is to be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner should be specifically requested 
to provide an opinion as to the 
likelihood that chronic obstructive 
pulmonary disease or alpha-1-antitrypsin 
deficiency was of service onset, or 
caused by inservice events.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report, and the complete 
rationale for all conclusions reached 
should be provided.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




